

EX 10.2

PARK-OHIO INDUSTRIES, INC.
ANNUAL CASH BONUS PLAN


1. Purpose. The purpose of the Annual Cash Bonus Plan (the “Plan”) is to attract
and retain key executives for Park-Ohio Industries, Inc., an Ohio corporation
(the “Company”), and its Subsidiaries and to provide such persons with
incentives for superior performance. Incentive Bonus payments made under the
Plan are intended to constitute qualified “performance-based compensation” for
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended, and
Section 1.162-27 of the Treasury Regulations promulgated thereunder, and the
Plan shall be construed consistently with such intention.


2.  Definitions. As used in this Plan,


           “Board” means the Board of Directors of the Company.


           “Code” means the Internal Revenue Code of 1986, as amended from time
to time.


           “Committee” means the Compensation Committee of the Board or any
other committee appointed by the Board to administer the Plan; provided,
however, that in any event the Committee shall be comprised of not less than two
directors of the Company, each of whom shall qualify as an “outside director”
for purposes of Section 162(m) of the Code and Section 1.162-27(e)(3) of the
Regulations.


           “Eligible Executive” means the Company’s Chairman and Chief Executive
Officer and any other executive officer of the Company designated by the
Committee.


           “Incentive Bonus” shall mean, for each Eligible Executive, a bonus
opportunity amount determined by the Committee pursuant to Section 5 below.


           “Management Objectives” means the achievement of a performance
objective or objectives established pursuant to this Plan for Eligible
Executives. Management Objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Eligible Executive or of the Subsidiary, division, department or function within
the Company or Subsidiary in which the Eligible Executive is employed.
Management Objectives may be measured on a relative or absolute basis. The
Management Objectives shall be limited to specified levels of, growth in or
relative peer company performance in one or more or a combination of the
following: (i) earnings per share; (ii) earnings before interest, taxes,
depreciation, and amortization; (iii) earnings before interest and taxes;
(iv) earnings before taxes; (v) return on invested capital; (vi) return on total
capital; (vii) return on assets; (viii) return on equity; (ix) total shareholder
return; (x) growth in net income, revenue, cash flow, or operating profit;
and/or (xi) productivity improvement.


           “Regulations” mean the Treasury Regulations promulgated under the
Code, as amended from time to time.
           “Subsidiary” means a corporation, partnership, joint venture,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest.


3.  Administration of the Plan. The Plan shall be administered by the Committee,
which shall have full power and authority to construe, interpret and administer
the Plan and shall have the exclusive right to establish Management Objectives
and the amount of Incentive Bonus payable to each Eligible Executive upon the
achievement of the specified Management Objectives.






--------------------------------------------------------------------------------



EX 10.2

4.  Eligibility. Eligibility under this Plan is limited to Eligible Executives
designated by the Committee in its sole and absolute discretion.


5.  Awards.
     (a) Not later than the 90th day of each fiscal year of the Company, the
Committee shall establish the Management Objectives for each Eligible Executive
and the amount of Incentive Bonus payable (or formula for determining such
amount) upon full achievement of the specified Management Objectives. The
Committee may further specify in respect of the specified Management Objectives
a minimum acceptable level of achievement below which no Incentive Bonus payment
will be made and shall set forth a formula for determining the amount of any
payment to be made if performance is at or above the minimum acceptable level
but falls short of full achievement of the specified Management Objectives. The
Committee may not modify any terms of awards established pursuant to this
section, except to the extent that after such modification the Incentive Bonus
would continue to constitute qualified “performance-based compensation” for
purposes of Section 162(m) of the Code.
     (b) The Committee retains the discretion to reduce the amount of any
Incentive Bonus that would be otherwise payable to an Eligible Executive
(including a reduction in such amount to zero).
     (c) Notwithstanding any other provision of the Plan to the contrary, in no
event shall the Incentive Bonus paid to an Eligible Executive under the Plan for
a year exceed $5.0 million.


6.  Committee Certification. As soon as reasonably practicable after the end of
each fiscal year of the Company, the Committee shall determine whether the
Management Objective has been achieved and the amount of the Incentive Bonus to
be paid to each Eligible Executive for such fiscal year and shall certify such
determinations in writing.


7.  Payment of Incentive Bonuses. Subject to a valid election made by an
Eligible Executive with respect to the deferral of all or a portion of his or
her Incentive Bonus, Incentive Bonuses shall be paid within 30 days after
written certification pursuant to Section 6, but in no event later than two and
a half months from the end of the Company’s fiscal year.


8. No Right to Bonus or Continued Employment. Neither the establishment of the
Plan, the provision for or payment of any amounts hereunder nor any action of
the Company, the Board or the Committee with respect to the Plan shall be held
or construed to confer upon any person (a) any legal right to receive, or any
interest in, an Incentive Bonus or any other benefit under the Plan or (b) any
legal right to continue to serve as an officer or employee of the Company or any
Subsidiary of the Company.
9.  Withholding. The Company shall have the right to withhold, or require an
Eligible Executive to remit to the Company, an amount sufficient to satisfy any
applicable federal, state, local or foreign withholding tax requirements imposed
with respect to the payment of any Incentive Bonus.


10.  Non-transferability. Except as expressly provided by the Committee, the
rights and benefits under the Plan shall not be transferable or assignable other
than by will or the laws of descent and distribution.


11.  Effective Date. Subject to its approval by the stockholders, this Plan
shall become effective May 28, 2015, and shall remain effective until the first
shareholders’ meeting in 2020, subject to any further stockholder approvals (or
re-approvals) mandated for performance-based compensation under Section 162(m)
of the Code, and subject to the right of the Board to terminate the Plan, on a
prospective basis only, at any time.




